                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )                   CRIMINAL ACTION
v.                                          )
                                            )                   No. 12-20099-01-KHV
MENDY READ-FORBES,                          )
                                            )
                         Defendant.         )
____________________________________________)

                               MEMORANDUM AND ORDER

       On April 23, 2015, the Court sentenced defendant to 240 months in prison.              On

November 21, 2019, the Court dismissed defendant’s Motion Under 28 U.S.C. § 2255 To Vacate,

Set Aside, Or Correct Sentence By A Person In Federal Custody (Doc. #354) filed September 3,

2019 as an unauthorized successive petition under Section 2255. See Memorandum And Order

(Doc. #363).    This matter is before the Court on defendant’s Motion For Appointment Of

Attorney (Doc. #365) filed December 6, 2019, defendant’s Petition For Writ Of Audita Querela

Or Other Appropriate Relief Pursuant To The All Writs Act (Doc. #366) filed December 6, 2019,

and defendant’s Application To Proceed In District Court Without Prepaying Fees Or Costs (Doc.

#369) filed January 6, 2020, which the Court construes as a motion to proceed in forma pauperis

on appeal. For reasons stated below, the Court overrules defendant’s motions to appoint counsel

and to proceed in forma pauperis on appeal, and defers consideration of defendant’s petition for a

writ of audita querela.

I.     Motion To Appoint Attorney On Appeal

       Defendant asks the Court to appoint counsel to assist her on appeal. Counsel has already

entered an appearance on behalf of defendant.       See Tenth Circuit Order (Doc. #370) filed
January 8, 2020.   Accordingly, the Court overrules as moot defendant’s motion to appoint

counsel.

II.    Motion To Proceed In Forma Pauperis On Appeal

       Under Rule 24(a)(1)(C), Fed. R. App. P., a defendant who seeks to proceed in forma

pauperis must state the issues which she intends to present on appeal. Rule 24(a) requires such a

statement because the district court will deny in forma pauperis status if it determines that the

appeal is not taken in good faith. See Fed. R. App. P. 24(a)(3)(A). Good faith is an objective

standard measured by whether the appeal is “frivolous” or lacks a “rational argument on the law

or facts.” See Coppedge v. United States, 369 U.S. 438, 448 (1962).

       The Court finds that defendant’s appeal is not made in good faith. In 2018, in the Tenth

Circuit Court of Appeals, defendant sought leave to file a successive Section 2255 motion.

Defendant asserted that her conviction should be vacated based on “newly discovered evidence

that, while she was detained at the [Corrections Corporation of America detention facility in

Leavenworth,] Kansas, her telephone conversations with her attorney and other privileged

attorney-client communications appear to have been recorded and/or provided to the prosecution.”

Order (Doc. #345) filed July 27, 2018 at 2. The Tenth Circuit denied defendant’s request for

leave to file a successive Section 2255 motion. Id. As explained by the Tenth Circuit, defendant

cannot overcome the procedural hurdle to receive authorization to file a second Section 2255

motion because she has not shown newly discovered evidence that “if proven and viewed in light

of the evidence as a whole, would be sufficient to establish by clear and convincing evidence that

no reasonable factfinder would have found [her] guilty of the offense.” 28 U.S.C. § 2255(h)(2);

Order (Doc. #345) at 2 (emphasis in original). While defendant may have a good faith belief in


                                               -2-
the substantive merit of her claim, she has not shown any non-frivolous basis to raise the claim in

a successive Section 2255 motion in light of the Tenth Circuit’s ruling. Accordingly, the Court

overrules defendant’s motion to proceed in forma pauperis on appeal.

III.   Petition For Writ Of Audita Querela

       Based on the pending appeal of the order dismissing defendant’s Section 2255 motion,

which asserted essentially the same claim as the one in her petition for writ of audita querela, the

Court defers consideration of defendant’s petition for writ of audita querela until after the Tenth

Circuit has resolved her appeal. In addition, because defendant has retained counsel on appeal

and may decide to proceed with current counsel in the district court after the appeal is concluded,

the Office of the Federal Public Defender need not enter an appearance in this matter as the Court

previously directed. See Order (Doc. #373) filed February 4, 2020.

       IT IS THEREFORE ORDERED that defendant’s Motion For Appointment Of Attorney

(Doc. #365) filed December 6, 2019 is OVERRULED as moot.

       IT IS FURTHER ORDERED that the Court STAYS consideration of defendant’s

Petition For Writ Of Audita Querela Or Other Appropriate Relief Pursuant To The All Writs Act

(Doc. #366) filed December 6, 2019 until after the Tenth Circuit has resolved defendant’s appeal

(Tenth Circuit No. 19-3268).

       IT IS FURTHER ORDERED that defendant’s Application To Proceed In District Court

Without Prepaying Fees Or Costs (Doc. #369) filed January 6, 2020, which the Court construes as

a motion to proceed in forma pauperis on appeal, is OVERRULED.

       The Clerk is directed to forward a copy of this order to the Office of the Federal

Public Defender.


                                                -3-
Dated this 5th day of February, 2020 at Kansas City, Kansas.

                                                   s/ Kathryn H. Vratil
                                                   KATHRYN H. VRATIL
                                                   United States District Judge




                                       -4-
